DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 3/29/2022.  Since the previous filing, claims 1, 24 and 25 have been amended and no claims have been added or cancelled.  Thus, claims 1-25 are pending in the application.
In regards to the previous 102 and 103 rejections, applicants’ amendments do no overcome the previous rejections and they are maintained, modified for the amendments, below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 2014/0100497).
In regards to claim 1, Hayashi discloses a defibrillator (AED 1) for determining a rate of cardiopulmonary resuscitation compressions on a subject, comprising: electrodes adapted to be attached to the subject (paragraph 40); an impedance signal measurement system connected to the electrodes and configured to measure at least one impedance signal of the subject to yield a measured impedance signal (paragraph 65, Fig 4B); an electrocardiogram signal measurement system connected to the electrodes and configured to measure an electrocardiogram signal of the subject to yield a measured electrocardiogram signal (paragraph 65, Fig 4A); an impedance signal processing system connected to the impedance signal measurement system and configured to process the measured impedance signal of the subject to obtain a plurality of impedance signal compression rate estimates and a plurality of impedance signal features (paragraph 69); an electrocardiogram signal processing system connected to the electrocardiogram signal measurement system and configured to process the measured electrocardiogram signal of the subject to obtain a plurality of electrocardiogram signal features (paragraph 68 and 73); a compression rate estimate processing system connected to the impedance signal measurement system and the electrocardiogram signal measurement system and configured to apply a plurality of criteria (frequency analysis preformed on electrocardiogram and impedance signals, paragraph 69, see instant specification paragraph 20) to the impedance signal features and the electrocardiogram signal features and evaluate use compliance, based on a user performing cardiopulmonary resuscitation on the subject, with one or more of the plurality of criteria, to select one of a plurality of impedance signal compression rate estimates as the rate of cardiopulmonary resuscitation compressions (user applied CPR would result in any determination based on said CPR being based on the user performing CPR, paragraph 40, measure of period of compressions, paragraph 69 line 6-8); and an output unit (notifying unit 12) connected to the compression rate estimate processing system and configured to output feedback based on the rate of cardiopulmonary resuscitation compressions to a user of the defibrillator (paragraph 43).
In regards to claim 2, Hayashi discloses the device of claim 1 and Hayashi further discloses in which the impedance signal processing system processes the measured impedance signal to obtain the plurality of impedance signal compression rate estimates by: using a frequency domain transformation on the measured impedance signal to obtain an impedance signal frequency spectrum (paragraph 73 and 81-86); using a peak detection algorithm to identify a plurality of peaks in the impedance signal frequency spectrum (paragraph 86); and determining central frequencies of the plurality of peaks as the plurality of impedance signal compression rate estimates (paragraph 82).
In regards to claim 3, Hayashi discloses the device of claim 1 and Hayashi further discloses in which the impedance signal processing system processes the measured impedance signal to obtain the plurality of impedance signal features by: using a frequency domain transformation on the measured impedance signal to obtain an impedance signal frequency spectrum (paragraph 73 and 81-86); using a peak detection algorithm to identify a plurality of peaks in the impedance signal frequency spectrum (paragraph 86); and determining central frequencies and amplitudes of the plurality of peaks as the plurality of impedance signal features (paragraph 81).
In regards to claim 4, Hayashi discloses the device of claim 1 and Hayashi further discloses in which the electrocardiogram signal processing system processes the measured electrocardiogram signal to obtain the plurality of electrocardiogram signal features by: using a frequency domain transformation on the measured electrocardiogram signal to obtain an electrocardiogram signal frequency spectrum (paragraph 73 and 81-86); using a peak detection algorithm to identify a plurality of peaks in the measured electrocardiogram signal frequency spectrum (paragraph 86); and determining central frequencies and amplitudes of the plurality of peaks as the plurality of electrocardiogram signal features (paragraph 81).
In regards of claim 8, Hayashi discloses the device of claim 1 and Hayashi further discloses in which the impedance signal processing system processes the measured impedance signal to obtain a plurality of additional impedance signal features from the measured impedance signal comprising any of a morphology of the impedance signal (paragraph 65), a noise analysis of the measured impedance signal (paragraph 65).
In regards to claim 9, Hayashi discloses the device of claim 1 and Hayashi further discloses in which the electrocardiogram signal processing system processes the measured electrocardiogram signal to obtain a plurality of additional electrocardiogram signal features from the electrocardiogram signal comprising any of a morphology of the electrocardiogram signal (paragraph 65), a noise analysis of the measured electrocardiogram signal (paragraph 62 and 65).
In regards to claim 14, Hayashi discloses the device of claim 1 and Hayashi further discloses in which the compression rate estimate processing system uses compliance with one or more of the plurality of criteria to select an impedance signal compression rate estimate as a CPR compression rate (measure of period of compressions, paragraph 69 line 6-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0100497) in view of Freeman (US 2016/0331330).
In regards to claim 5, Hayashi discloses the device of claim 2.
Hayashi does not disclose in which using the frequency domain transformation to obtain the impedance signal frequency spectrum and the electrocardiogram signal frequency spectrum comprises using any of a Fast Fourier Transform algorithm on a window of the measured impedance signal and a corresponding window of the measured electrocardiogram signal, a Goertzel algorithm on a window of the measured impedance signal and a corresponding window of the measured electrocardiogram signal.
However, Freeman teaches in which using the frequency domain transformation to obtain the impedance signal frequency spectrum and the electrocardiogram signal frequency spectrum comprises using any of a Fast Fourier Transform algorithm on a window of the measured impedance signal and a corresponding window of the measured electrocardiogram signal (paragraph 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which using the frequency domain transformation to obtain the impedance signal frequency spectrum and the electrocardiogram signal frequency spectrum comprises using any of a Fast Fourier Transform algorithm on a window of the measured impedance signal and a corresponding window of the measured electrocardiogram signal as taught by Freeman as this is a known method for frequency domain transformation.
In regards to claim 6, Hayashi discloses the device of claim 2.
Hayashi does not disclose in which using the peak detection algorithm to identify a plurality of peaks in the impedance signal frequency spectrum comprises: identifying peaks based on decreasing steepness of slopes of the impedance signal frequency spectrum; and using the peak detection algorithm to identify a plurality of peaks in the electrocardiogram signal frequency spectrum; and identifying peaks based on decreasing steepness of slopes of the electrocardiogram signal frequency spectrum.
However, Freeman teaches in which using the peak detection algorithm to identify a plurality of peaks in the impedance signal frequency spectrum comprises: identifying peaks based on decreasing steepness of slopes of the impedance signal frequency spectrum (paragraph 59); and using the peak detection algorithm to identify a plurality of peaks in the electrocardiogram signal frequency spectrum (paragraph 59); and identifying peaks based on decreasing steepness of slopes of the electrocardiogram signal frequency spectrum (paragraph 59).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which using the peak detection algorithm to identify a plurality of peaks in the impedance signal frequency spectrum comprises: identifying peaks based on decreasing steepness of slopes of the impedance signal frequency spectrum; and using the peak detection algorithm to identify a plurality of peaks in the electrocardiogram signal frequency spectrum; and identifying peaks based on decreasing steepness of slopes of the electrocardiogram signal frequency spectrum as taught by Freeman as this is a known method by which to identify peaks within a frequency spectrum.
In regards to claim 7, Hayashi discloses the device of claim 6.
Hayashi does not disclose in which the peak detection algorithm returns a primary peak having a highest amplitude at its central frequency, a secondary peak having a next highest amplitude at its central frequency continued up to a specified number of peaks.
However, Freeman teaches in which the peak detection algorithm returns a primary peak having a highest amplitude at its central frequency, a secondary peak having a next highest amplitude at its central frequency continued up to a specified number of peaks (paragraph 26 and 78).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the peak detection algorithm returns a primary peak having a highest amplitude at its central frequency, a secondary peak having a next highest amplitude at its central frequency continued up to a specified number of peaks as taught by Freeman as this is a known method of spectrum analysis.
In regards to claim 10, Hayashi discloses the device of claim 1.
Hayashi does not disclose in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in an impedance signal frequency spectrum a ratio of a secondary peak amplitude and a primary peak amplitude being greater than a pre-determined impedance signal amplitude ratio threshold.
However, Freeman teaches in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in an impedance signal frequency spectrum a ratio of a secondary peak amplitude and a primary peak amplitude being greater than a pre-determined impedance signal amplitude ratio threshold (paragraph 78).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in an impedance signal frequency spectrum a ratio of a secondary peak amplitude and a primary peak amplitude being greater than a pre-determined impedance signal amplitude ratio threshold as taught by Freeman as this is a known method of signal analysis.
In regards to claim 11, Hayashi discloses the device of claim 1.
Hayashi does not disclose in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in an impedance signal frequency spectrum a central frequency of a primary peak being greater than a central frequency of a secondary peak.
However, Freeman teaches in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in an impedance signal frequency spectrum a central frequency of a primary peak being greater than a central frequency of a secondary peak (paragraph 26 and 78).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in an impedance signal frequency spectrum a central frequency of a primary peak being greater than a central frequency of a secondary peak as taught by Freeman as this is a known method of signal analysis.
In regards to claim 12, Hayashi discloses the device of claim 1.
Hayashi does not disclose in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in the electrocardiogram signal frequency spectrum a central frequency of a primary peak being less than a central frequency of a secondary peak.
However, Freeman teaches in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in the electrocardiogram signal frequency spectrum a central frequency of a primary peak being less than a central frequency of a secondary peak (paragraph 26 and 78).
In regards to claim 17, Hayashi disclose the device of claim 1.
Hayashi does not disclose in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in the electrocardiogram signal frequency spectrum a ratio of a secondary peak amplitude and a primary peak amplitude being greater than a pre-determined electrocardiogram signal amplitude ratio.
However, Freeman teaches in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in the electrocardiogram signal frequency spectrum a ratio of a secondary peak amplitude and a primary peak amplitude being greater than a pre-determined electrocardiogram signal amplitude ratio threshold (paragraph 78).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising in the electrocardiogram signal frequency spectrum a ratio of a secondary peak amplitude and a primary peak amplitude being greater than a pre-determined electrocardiogram signal amplitude ratio as taught by Freeman as this is a known method of signal processing.
Claim 13, 15, 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0100497) in view of Ramachandran (US 2017/0095214).
In regards to claim 13, Hayashi discloses the device of claim 1.
Hayashi does not disclose in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising a frequency difference between a lower frequency primary or secondary peak in an impedance signal frequency spectrum and a lower frequency primary or secondary peak in the electrocardiogram signal frequency spectrum being less than a pre-determined frequency difference threshold.
However, Ramachandran teaches in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising a frequency difference between a lower frequency primary or secondary peak in an impedance signal frequency spectrum and a lower frequency primary or secondary peak in the electrocardiogram signal frequency spectrum being less than a pre-determined frequency difference threshold (paragraph 32).
While Ramachandran does not exemplify application of this method of signal analysis to the electrocardiogram signal, it teaches that it is known to use both impedance and electrocardiogram signals in analysis of CPR and it would be obvious to one of ordinary skill in the art to apply said method of signal analysis as exemplified with respect to impedance (Ramachandran: paragraph 36) to both signal types as both signals are obtained and analyzed by the system and said analysis may therefore be used in order to acquire relevant information so the device may best guide treatment of the patient.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the plurality of criteria applied by the compression rate estimate processing system comprises a criterion comprising a frequency difference between a lower frequency primary or secondary peak in an impedance signal frequency spectrum and a lower frequency primary or secondary peak in the electrocardiogram signal frequency spectrum being less than a pre-determined frequency difference threshold as taught by Ramachandran as this is a known method of analyzing a CPR signal.
In regards to claim 15, Hayashi discloses the device of claim 1.
Hayashi does not disclose in which the compression rate estimate processing system uses compliance with each of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a secondary peak of an impedance signal frequency spectrum as a CPR compression rate.
However, Ramachandran teaches in which the compression rate estimate processing system uses compliance with each of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a secondary peak of an impedance signal frequency spectrum as a CPR compression rate (paragraph 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the compression rate estimate processing system uses compliance with each of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a secondary peak of an impedance signal frequency spectrum as a CPR compression rate as taught by Ramachandran as this is a known method of analyzing a CPR signal.
In regards to claim 16, Hayashi discloses the device of claim 1.
Hayashi does not disclose in which the compression rate estimate processing system uses non-compliance with any of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a primary peak of an impedance signal frequency spectrum as a CPR compression rate.
However, Ramachandran teaches in which the compression rate estimate processing system uses non-compliance with any of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a primary peak of an impedance signal frequency spectrum as a CPR compression rate (paragraph 35).
While Ramachandran discusses overriding an assertion of the detection of CPR to classify as not CPR, Ramachandran discusses identifying outliers in an analyzed signal that would indicate an incorrect assessment (data indicates CPR in close temporal proximity to no CPR both prior to and following time window of interest may be classified as no CPR regardless of results of signal analysis, paragraph 35) to remove spurious classification.  It is well within the skill of the art to apply this judgement in reverse, asserting CPR when signal analysis does not comply with recognized criteria for CPR at such instances when surrounding data would imply the results are in error and using known methods for determining CPR rate.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the compression rate estimate processing system uses non-compliance with any of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a primary peak of an impedance signal frequency spectrum as a CPR compression rate as taught by Ramachandran as this would help remove potential errors in the signal analysis.
In regards to claim 20, Hayashi discloses the device of claim 1.
Hayashi does not disclose a device which uses substantially all of the measured impedance signal and substantially all of the measured electrocardiogram signal to determine a CPR compression rate.
However, Ramachandran teaches a device which uses substantially all of the measured impedance signal and substantially all of the measured electrocardiogram signal to determine a CPR compression rate (previous data used in determinations, paragraph 35).
While Ramachandran does not exemplify application of this method of signal analysis to the electrocardiogram signal, it teaches that it is known to use both impedance and electrocardiogram signals in analysis of CPR and it would be obvious to one of ordinary skill in the art to apply said method of signal analysis as exemplified with respect to impedance (Ramachandran: paragraph 36) to both signal types as both signals are obtained and analyzed by the system and said analysis may therefore be used in order to acquire relevant information so the device may best guide treatment of the patient.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi to use substantially all of the measured impedance signal and substantially all of the measured electrocardiogram signal to determine a CPR compression rate as taught by Ramachandran as this would allow the device to track previous data in order to ensure accuracy of the evaluation.
In regards to claim 21, Hayashi discloses the device of claim 1.
Hayashi does not disclose a device which uses one or more portions of the measured impedance signal and corresponding one or more portions of the measured electrocardiogram signal to determine a CPR compression rate.
However, Ramachandran teaches which uses one or more portions (sliding windows) of the measured impedance signal and corresponding one or more portions of the measured electrocardiogram signal to determine a CPR compression rate (paragraph 28).
While Ramachandran does not exemplify application of this method of signal analysis to the electrocardiogram signal, it teaches that it is known to use both impedance and electrocardiogram signals in analysis of CPR and it would be obvious to one of ordinary skill in the art to apply said method of signal analysis as exemplified with respect to impedance (Ramachandran: paragraph 36) to both signal types as both signals are obtained and analyzed by the system and said analysis may therefore be used in order to acquire relevant information so the device may best guide treatment of the patient.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi to have a device which uses one or more portions of the measured impedance signal and corresponding one or more portions of the measured electrocardiogram signal to determine a CPR compression rate as taught by Ramachandran as this is a known method of isolating data for analysis.
In regards to claim 22, Hayashi discloses the device of claim 21.
Hayashi does not disclose wherein each portion of the measured impedance signal comprises portions which have been pre-analyzed for CPR compression rate, which compression rate has not exceeded a threshold used to determine if a rate is a true rate.
However, Ramachandran teaches wherein each portion of the measured impedance signal comprises portions which have been pre-analyzed for CPR compression rate, which compression rate has not exceeded a threshold used to determine if a rate is a true rate (shape of trace may indicate compressions prior to further analysis, paragraph 29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi wherein each portion of the measured impedance signal comprises portions which have been pre-analyzed for CPR compression rate, which compression rate has not exceeded a threshold used to determine if a rate is a true rate as taught by Ramachandran as such preliminary analysis would allow the device to identify areas of interest for further analysis.
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0100497) in view of Freeman (US 2016/0331330) as applied above and in further view of Ramachandran (US 2017/0095214).
In regards to claim 18, Hayashi in view of Freeman teaches the device of claim 17.
Hayashi does not discloses in which the compression rate estimate processing system uses compliance with each of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a secondary peak of an impedance signal frequency spectrum as a CPR compression rate.
However, Ramachandran teaches in which the compression rate estimate processing system uses compliance with each of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a secondary peak of an impedance signal frequency spectrum as a CPR compression rate (paragraph 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the compression rate estimate processing system uses compliance with each of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a secondary peak of an impedance signal frequency spectrum as a CPR compression rate as taught by Ramachandran as this is a known method of analysis of CPR signals.
In regards to claim 19, Hayashi in view of Freeman teaches the device of claim 17.
Hayashi does not disclose in which the compression rate estimate processing system uses non-compliance with any of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a primary peak of an impedance signal frequency spectrum as a CPR compression rate.
However, Ramachandran teaches in which the compression rate estimate processing system uses non-compliance with any of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a primary peak of an impedance signal frequency spectrum as a CPR compression rate (paragraph 35).
While Ramachandran discusses overriding an assertion of the detection of CPR to classify as not CPR, Ramachandran discusses identifying outliers in an analyzed signal that would indicate an incorrect assessment (data indicates CPR in close temporal proximity to no CPR both prior to and following time window of interest may be classified as no CPR regardless of results of signal analysis, paragraph 35) to remove spurious classification.  It is well within the skill of the art to apply this judgement in reverse, asserting CPR when signal analysis does not comply with recognized criteria for CPR at such instances when surrounding data would imply the results are in error and using known methods for determining CPR rate.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the compression rate estimate processing system uses non-compliance with any of the plurality of criteria to select an impedance signal compression rate estimate comprising a central frequency of a primary peak of an impedance signal frequency spectrum as a CPR compression rate as taught by Ramachandran as this would help remove potential errors in the signal analysis.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0100497) in view of Freeman (US 2013/0023781).
In regards to claim 23, Hayashi the device of claim 1.
Hayashi does not disclose in which the output unit outputs feedback based on a CPR compression rate to the user of the defibrillator comprising an indication that the CPR compression rate is any of satisfactory, too slow, too fast.
However, Freeman teaches in which the output unit outputs feedback based on a CPR compression rate to the user of the defibrillator comprising an indication that the CPR compression rate is any of satisfactory, too slow, too fast (paragraph 122, Fig 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi in which the output unit outputs feedback based on a CPR compression rate to the user of the defibrillator comprising an indication that the CPR compression rate is any of satisfactory, too slow, too fast as taught by Freeman as such feedback would allow a rescuer to best apply CPR for the benefit of the patient.
Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran (US 2017/0095214) in view of Hayashi (US 2014/0100497).
In regards to claim 24, Ramachandran discloses a method of determining a cardiopulmonary resuscitation (CPR) compression rate, the method comprising: receiving an impedance signal of a subject (paragraph 49); processing the impedance signal to obtain a plurality of impedance signal compression rate estimates (paragraph 50); processing the impedance signal to obtain a plurality of impedance signal features (paragraph 51); applying a plurality of criteria to the impedance signal features and using compliance or non-compliance, based on a user performing CPR on the subject (rescuer 120 performs CPR on patient 140, paragraph 20), with one or more of the plurality of criteria to select one of the plurality of impedance signal compression rate estimates as the CPR compression rate (paragraph 51).
Ramachandran does not disclose receiving an electrocardiogram signal of the subject; processing the electrocardiogram signal to obtain a plurality of electrocardiogram signal features, and applying the electrocardiogram signal features to estimate CPR compression rate.
However, Hayashi teaches receiving an electrocardiogram signal of the subject (paragraph 65); and processing the electrocardiogram signal to obtain a plurality of electrocardiogram signal features (paragraph 68 and 73) and applying criteria to the electrocardiogram signal features and using compliance or non-compliance with one or more of the criteria to select one of the plurality of impedance signal compression rate estimates as the CPR compression rate (measure of period of compressions, paragraph 69 line 6-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to include receiving an electrocardiogram signal of the subject; processing the electrocardiogram signal to obtain a plurality of electrocardiogram signal features and applying criteria to the electrocardiogram signal features and using compliance or non-compliance with one or more of the criteria to select one of the plurality of impedance signal compression rate estimates as the CPR compression rate as taught by Hayashi as this would provide two signals for redundant analysis to improve accuracy of results.
In regards to claim 25, Ramachandran discloses a computer-readable storage device, having instructions for controlling a processor, wherein, when executed by the processor (paragraph 54), causes the processor to perform operations comprising: receiving an impedance signal of a subject (paragraph 49); processing the impedance signal to obtain a plurality of impedance signal compression rate estimates (paragraph 50); processing the impedance signal to obtain a plurality of impedance signal features (paragraph 51); applying a plurality of criteria to the impedance signal features and using compliance or non-compliance, based on a user performing cardiopulmonary resuscitation on the subject (rescuer 120 performs CPR on patient 140, paragraph 20), with one or more of the plurality of criteria to select one of the plurality of impedance signal compression rate estimates as the CPR compression rate (paragraph 51).
Ramachandran does not disclose receiving an electrocardiogram signal of the subject; processing the electrocardiogram signal to obtain a plurality of electrocardiogram signal features, and applying the electrocardiogram signal features to estimate CPR compression rate.
However, Hayashi teaches receiving an electrocardiogram signal of the subject (paragraph 65); and processing the electrocardiogram signal to obtain a plurality of electrocardiogram signal features (paragraph 68 and 73) and applying criteria to the electrocardiogram signal features and using compliance or non-compliance with one or more of the criteria to select one of the plurality of impedance signal compression rate estimates as the CPR compression rate (measure of period of compressions, paragraph 69 line 6-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramachandran to include receiving an electrocardiogram signal of the subject; processing the electrocardiogram signal to obtain a plurality of electrocardiogram signal features and applying criteria to the electrocardiogram signal features and using compliance or non-compliance with one or more of the criteria to select one of the plurality of impedance signal compression rate estimates as the CPR compression rate as taught by Hayashi as this would provide two signals for redundant analysis to improve accuracy of results.
Response to Arguments
In regards to the applicant’s arguments concerning independent claims 1, 24 and 25, these arguments are not persuasive.  
With regards to claim 1, applicant argues that there is no teaching of basing determinations on the performance of a user performing CPR.  Examiner respectfully disagrees.  Determinations of Hayashi are based on sensor data with regards to the applied CPR.  As Hayashi does not describe an automated CPR machine and without the teaching of an automated CPR device, any determination regarding the applied CPR must be made based on the user performing CPR.  Further, in at least one embodiment Hayashi describes a sensor placed on the hand of the person applying CPR (paragraph 70).  
Further, with regards to claims 24 and 25, Ramachandran teaches a responder performing CPR on a patient, specifically while data is being acquired (paragraph 20).  As above, and determination made based on this data would be made based on the user performing CPR.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785